DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2019, 12/01/2020, 01/04/2021, 04/07/2021, 04/09/2021 have been considered by the examiner.

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Megaridis WO2015112635A1, as provided in IDS filed 07/11/2019, hereinafter Megaridis in view of Ding et al. US 20160038937 A1 hereinafter Ding. 
Regarding claim 1, Megaridis discloses a material (Fig 1) for manipulating liquid volumes, the material comprising a porous substrate (paper, par 16) having first and second surfaces (Fig 1). 
A wedge-shaped transport element disposed on one of the first and second surfaces (Fig 1). The wedge-shaped transport element has a narrow end and a wide end (Fig 3), wherein the wide end is connected to a first reservoir (Fig 6), wherein the wedge-shaped transport element is configured to pass liquid from the narrow end to the wide end to the first reservoir (Fig 6), regardless of gravity (par 104). 
The surface on which the wedge-shaped transport element is disposed is one of hydrophobic or superhydrophobic (par 16), and wherein the wedge-shaped transport element is one of a) superhydrophilic when the first surface is hydrophobic, b) 
Megaridis does not disclose wherein the first reservoir is configured to pass liquid away from the substrate in a z-direction opposite from the surface on which a liquid is deposited.
However, Ding is in the analogous art of lateral-flow assay (Abstract) and discloses a filter (215) as a material of a porous substrate (par 128) and the liquid is applied to one surface and is transported along the surface and is passed in a z-direction opposite from the surface on which the liquid is deposited forming a meniscus towards a first reservoir (44) (Fig 3). This allows a portion of the sample liquid to pass through the porous substrate as a filtrate (par 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous substrate of Megaridis to incorporate the first reservoir placement of Ding. Doing so would allow the liquid to pass through the porous substrate as a filtrate as recognized by Ding.

Regarding claim 2, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the wedge-shaped transport element and the first reservoir are disposed on the second surface, and wherein the substrate is configured to receive liquid on the first surface opposite the narrow end of the wedge-shaped transport element (Fig 8).



Regarding claim 4, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the porous substrate includes a hydrophobic or superhydrophobic treatment (Fig 1).

Regarding claim 5, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the wedge-shaped transport element includes a localized hydrophilic or superhydrophilic treatment (Fig 1).

Regarding claim 6, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the wedge-shaped transport element and the first reservoir are disposed on the first surface (Fig 6).

Regarding claim 7, Megaridis in view of Ding discloses all of the limitations of claim 6, further discloses a procedure (Megaridis Fig 1) to have multiple wedge-shaped transport elements (Fig 6) and discloses a wedge-shaped transport element and reservoir disposed on the second surface (Fig 8), but does not disclose having wedge shaped transport elements and reservoirs on both the first and second surfaces.
However, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the multiple 
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 8, Megaridis in view of Ding discloses all of the limitations of claim 6, wherein the substrate is configured to receive liquid on the first surface at the narrow end of the wedge-shaped transport element (Fig 6).

Regarding claim 9, Megaridis in view of Ding discloses all of the limitations of claim 1, further discloses a procedure (Megaridis Fig 1) to have wherein the wedge-shaped transport element and the first reservoir are disposed on the first surface (Fig 6), but does not disclose further comprising a second reservoir disposed on the second surface opposite the first reservoir.
However, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the multiple wedge-shaped elements of Megaridis in view of Ding with the placement of reservoirs on both first and second surface according to the procedure disclosed in Megaridis to yield the predictable results of having reservoirs on both the first and second surfaces.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143



Regarding claim 11, Megaridis in view of Ding discloses all of the limitations of claim 1, wherein the porous substrate is a nonwoven (regular white paper, par 16).

Regarding claim 12, Megaridis discloses a material (Fig 1) for manipulating liquid volumes, the material comprising a porous substrate (paper, par 16) having first and second surfaces (Fig 1).
A wedge-shaped transport element disposed on the second surface (Fig 8A), wherein the wedge-shaped transport element has a narrow end and a wide end (Fig 8C), wherein the wide end is connected to a reservoir disposed on the second surface (Fig 8B), wherein the wedge-shaped transport element is configured to pass liquid from the narrow end to the wide end to the reservoir (Fig 8A), regardless of gravity (par 104).
The second surface is one of hydrophobic or superhydrophobic (par 16), and wherein the wedge-shaped transport element is one of a) superhydrophilic when the first surface is hydrophobic, b) superhydrophilic when the first surface is superhydrophobic, and c) hydrophilic when the first surface is superhydrophobic (par 15).
Megaridis does not disclose wherein the first reservoir is configured to pass liquid away from the substrate in a z-direction opposite from the surface on which a liquid is deposited.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous substrate of Megaridis to incorporate the first reservoir placement of Ding. Doing so would allow the liquid to pass through the porous substrate as a filtrate as recognized by Ding.

Regarding claim 13, Megaridis in view of Ding discloses all of the limitations of claim 12, wherein the substrate is configured to receive liquid on the first surface opposite the narrow end of the wedge-shaped transport element (Fig 8A).

Regarding claim 14, Megaridis in view of Ding discloses all of the limitations of claim 12, wherein the liquid passed on the wedge-shaped transport element is Laplace-pressure driven (par 95).

Regarding claim 15, Megaridis in view of Ding discloses all of the limitations of claim 12, wherein the porous substrate includes a hydrophobic or superhydrophobic treatment (Fig 1).



Regarding claim 17, Megaridis discloses a material (Fig 1) for manipulating liquid volumes, the material comprising a porous substrate (paper, par 16) having first and second surfaces (Fig 1).
The first surface includes a treatment rendering the first surface hydrophobic or superhydrophobic (Fig 1).
A wedge-shaped transport element disposed on the second surface (Fig 8A), wherein the wedge-shaped transport element has a narrow end and a wide end (Fig 8C), wherein the wide end is connected to a reservoir disposed on the second surface (Fig 8C), wherein the substrate is configured to receive liquid on the first surface opposite the narrow end of the wedge-shaped transport element (Fig 8A), wherein the wedge-shaped transport element is configured to pass liquid from the narrow end to the wide end to the reservoir (Fig 8A), regardless of gravity (par 104).
The wedge-shaped transport element is one of a) superhydrophilic when the first surface is hydrophobic, b) superhydrophilic when the first surface is superhydrophobic, and c) hydrophilic when the first surface is superhydrophobic (par 15).
Megaridis does not disclose wherein the first reservoir is configured to pass liquid away from the substrate in a z-direction opposite from the surface on which a liquid is deposited.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous substrate of Megaridis to incorporate the first reservoir placement of Ding. Doing so would allow the liquid to pass through the porous substrate as a filtrate as recognized by Ding.

Regarding claim 18, Megaridis in view of Ding discloses all of the limitations of claim 17, wherein the porous substrate is a nonwoven (regular white paper, par 16).

Regarding claim 19, Megaridis in view of Ding discloses all of the limitations of claim 17, wherein the reservoir includes a superhydrophilic treatment (Fig 1).

Regarding claim 20, Megaridis in view of Ding discloses all of the limitations of claim 17, further discloses a procedure (Megaridis, Fig 1) to have multiple wedge-shaped transport elements (Fig 6) and discloses a wedge-shaped transport element and reservoir disposed on the second surface (Fig 8), but does not disclose further comprising a second wedge-shaped transport element and a second reservoir disposed on the first surface.

See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roxhed et al. US 20180178212 A1 discloses a porous substrate that allows a fluid to pass through in a z-direction from the deposit site of a liquid.
Blankenstein et al. US 20120118392 A1 discloses a porous substrate that allows a fluid to pass through in a z-direction from the deposit site of a liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798